DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107271084 A, hereafter “084”.
	Regarding claims 1 and 4, “084”, discloses a Flexible Stress Sensor And Preparation Method Thereof with features of the claimed invention including a flexible stress sensing device comprising: a flexible cloth substrate (see figure 4), a flexible stress sensor including two conductive fiber bundles, wherein each of the conductive fiber bundles has a loose structure, and the loose structures of the two conductive fiber bundles contact with each other and form a stress sensing unit.  “084” does not explicitly shows four textile knots for fixing the flexible stress sensor on the flexible cloth substrate.  However, sicne the sensor has to some be places on the flexible substrate , it would have been obvious for a skill artisan, before the effective filing date of the invention to modify “084” to somehow fix it to the cloth substrate.  Using knots is an easy and common way to connect some thing to a flexible cloth.  Utilization of four knots with proper 
	Regarding claim 3, the two conductive fiber bundles are mutually stacked in a crossed manner or are interspersed with each other or are in butt joint with each other (see figure 2).  
	Regarding claim 7, the flexible stress sensor is connected with two wires which extend outward (see figure 2)  
	Regarding claim 8, the flexible cloth substrate is a non- conductive material, which may be of the same claimed materials. 

Claims 2m 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, February 05, 2022